                Case 2:20-cv-01176-BJR Document 24 Filed 10/08/20 Page 1 of 2




 1                                             THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 LA COCINA DE OAXACA LLC,
   individually and on behalf of all others            No.: 2:20-cv-01176-BJR
11 similarly situated,
                                                       STIPULATION AND ORDER TO
12                        Plaintiff,                   EXTEND TIME FOR INITIAL
                                                       DISCLOSURES AND JOINT STATUS
13         v.                                          REPORT
14 TRI-STATE INSURANCE COMPANY OF
   MINNESOTA,
15
                  Defendant.
16

17         Pursuant to LCR 10(g), the parties to the above-captioned matter hereby submit this

18 stipulated motion and proposed order to extend the deadline for the Initial Disclosures and

19 Joint Status Report to ten days following the decision on the motion to consolidate (Dkt. #20)

20 or the Courts ruling, following its conference with the parties as requested by its

21 September 29, 2020 First Scheduling Order (Dkt. # 21), whichever is sooner, unless the

22 Courts ruling provides for a different schedule.

23

24

25 / / /

26 / / /

     STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL                PAGE 1     Bullivant|Houser|Bailey PC
     DISCLOSURES AND JOINT STATUS REPORT                                        925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-01176-BJR                                                     Telephone: 206.292.8930
              Case 2:20-cv-01176-BJR Document 24 Filed 10/08/20 Page 2 of 2




 1         IT IS SO STIPULATED.

 2      DATED:       October 7, 2020                      DATED: October 7, 2020
        s/Amy Williams-Derry (with permission)            s/John A. Bennett
 3
        Amy Williams-Derry, WSBA #28711                   John A. Bennett, WSBA #33214
 4      Keller Rohrback L.L.P.                            Bullivant Houser Bailey, PC
        1201 Third Avenue, Ste. 3200                      925 Fourth Avenue, Suite 3800
 5      Seattle, Washington 98101                         Seattle, Washington 98104
        Tel.: 206-623-1900                                Tel.: 503-228-6351
 6      E-mail: awilliams-derry@kellerrohrback.com        E-mail: john.bennett@bullivant.com
 7      Attorneys for Plaintiff                           Attorneys for Defendant
 8

 9                                            ORDER

10         The Court GRANTS the parties Stipulation and Order to Extend Time for Initial

11 Disclosures and Joint Status Report to ten (10) days following the earlier of the decision on

12 the motion to consolidate (Dkt. #20) or the Courts order following its conference with the

13 parties as requested by its September 29, 2020 First Scheduling Order (Dkt. # 21), unless

14 otherwise directed by the court following the conference with the parties.

15         IT IS SO ORDERED.

16         Dated this 8th day of October, 2020.

17

18

19

20
                                                   BARBARA J. ROTHSTEIN
21                                                 UNITED STATES DISTRICT JUDGE

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL               PAGE 2      Bullivant|Houser|Bailey PC
     DISCLOSURES AND JOINT STATUS REPORT                                        925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-01176-BJR                                                     Telephone: 206.292.8930
